Civil action for damages, tried upon the following issues:
"1. Was the plaintiff damaged by reason of the alleged outflow from the defendant's septic tank, as alleged in the complaint? Answer: Yes.
2. Is the plaintiff's cause of action barred by the statute of limitation, as alleged by the defendant? Answer: Yes, only as to any cause of action accruing to plaintiff prior to 4 August, 1924. (By consent.)
3. What damage, if any, is the plaintiff entitled to recover? Answer: $500."
Judgment on the verdict, from which the defendant appeals, assigning errors.
The plaintiff's cause of action is supported by the decisions in Nancev. Phosphate Co., ante, 702; Masten v. Texas Co., 194 N.C. 540,140 S.E. 89; Rhyne v. Mfg. Co., 182 N.C. 489, 109 S.E. 376.
The defendant's motion for judgment non obstante veredicto, which, in effect, is but a belated motion for judgment on the pleadings, was properly overruled on authority of Iron Works v. Beaman, 199 N.C. 537; Jernigan v.Neighbors, 195 N.C. 231, 141 S.E. 586; Shives v. Cotton Mills,151 N.C. 290, 66 S.E. 141.
The action of the court in refusing defendant's request to limit plaintiff's recovery to nominal damages accords with what was said inFinger v. Spinning Co., 190 N.C. 74, 128 S.E. 467; Cook v. Mebane,191 N.C. 1, 131 S.E. 407; Rhyne v. Mfg. Co., supra.
The fact that the stream in question may have been polluted from other sources, as well as from the defendant's septic tank, neither defeats the plaintiff's cause of action nor denies him the right to have the jury assess such damages as proximately flowed from the defendant's wrong. Mosesv. Morganton, 192 N.C. 102, 133 S.E. 421; 26 R.C.L., 764; Note, 9 A.L.R., 947. "To show that other causes concurred in producing or contributing to the result complained of is no defense to an action for negligence." Harton v. Tel. Co., 141 N.C. 455, 54 S.E. 299. The defendant's negligence, in order to render him liable, must be the proximate cause, or one of the proximate causes, but it need not be the sole proximate cause, of the plaintiff's injury. White v. Realty Co.,182 N.C. 536, 109 S.E. 564.
The record discloses no exceptive assignment of error which can be sustained, and, as the case involves only settled principles of law so far as the present record is concerned, the verdict and judgment will be upheld, without further elaboration of the exceptions.
No error. *Page 733